Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5, 6, 8-12, 15-17, 19-21, 23-25 have been examined. 

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 5/25/22, Applicant amended the independent claims.  Applicant’s Remarks address these amended features.  Also, with 5/25/22 Remarks, Applicant states on page 8 that Mahjoub does not disclose the second threshold value.  However, see the new citations and motivation to the same prior art in the rejection below.  Also, Examiner notes that claims are given their broadest reasonable interpretation in light of Applicant’s Spec.   
Also, in regards to the features, with a first threshold and then second threshold, Examiner notes Applicant Spec at Fig. 3 and [63-73].  Examiner notes that the features claimed on 1/19/22 find low rep domains using a first threshold. Then, the subsequent features take those low rep domains subset determined preceding and form a further subset.  This further subset is determined a different metric called 2nd threshold and is used to indicate high reputation domains.  So, Examiner interprets this as a confirmation feature.  That is, the first threshold indicates possible low reputation domains and the 2nd threshold looks at those same domains and confirms whether any high reputation domains may actually be in that subset.  Also, Examiner notes the 1/27/22 interview with Attorney that confirms this possible interpretation of the claims.  It is this claim interpretation that is used for the rejection below.  See the rejection below to see how the prior art renders these features obvious.
Also, the 101 is still found to apply.  No new additional elements have been added.  See the 101 below. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 15, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite receiving network traffic data indicating a plurality of network transactions, a plurality of network locations, and a plurality of network domains, each network transaction being associated with an ad placement, at least one network location of the plurality of network locations, and a network domain of the plurality of network domains; determining, based on the network traffic data, one or more network locations of the plurality of network locations associated with each network domain of the plurality of network domains; determining, from among the plurality of network domains, a subset of network domains, each network domain of the subset of network domains being associated with a number of network locations that exceeds a first threshold value; determining, for each network location associated with a network domain of the subset of network domains, a number of network domains that are associated with the network location and that correspond to a predefined set of network domains; determining a subset of network locations, each network location of the subset of network locations being associated with the number of network domains that exceeds a second threshold value; and generating a report indicating the subset of network locations.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with No additional generic computer elements.  There are no hardware elements so no generic or any computer elements in the claims.     
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  There are no additional limitations or hardware or computer elements.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2, 3, 5, 6, 8-12, 16, 17, 20, 21, 23-25 are not considered directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-12, 15-17, 19-21, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mahjoub (20170041332).
Claims 1, 15, 19.    Examiner notes Applicant Spec at [24, 43, 47]. Based on Applicant Spec at [27], ISPs or IP addresses are network locations.  Examiner also notes Applicant Spec at at Fig. 3 and [63-73].  
Mahjoub discloses a computer implemented method, comprising: receiving network traffic data indicating a plurality of network transactions, a plurality of network locations, and a plurality of network domains, each network transaction of the plurality of network transactions being associated with an ad placement, at least one network location of the plurality of network locations, and a network domain of the plurality of network domains (see traffic at [113, 21, 22]; see spam, interpreted as ads, at [104, 113, 114]; for domains and ads related to transaction, see domain and spam at [104], for network locations, see spam and IPs at [113], also for plurality of network  locations see sites and multiple IPs at [113]);
determining, based on the network traffic data, one or more network locations of the plurality of network locations associated with each network domain of the plurality of network domains (see Applicant Spec at [5], Mahjoub discloses low reputation domains are determined: Fig. 6a, 6b, note “TH” or threshold at step 220; see Fig. 7b and Threshold; see “[106]… In these embodiments, the classification engine uses a set of features unique to each domain (number of unique IPs, unique resolvers, rcode distribution, query volume, query counts, etc.) to predict if the given domain may be potentially malicious.”; and Mahjoub discloses determining network locations associated with the domain:  “[0113] In the particular embodiment depicted in FIG. 7B, initially, the client IP addresses queried in the spike are compared to a threshold at step 284.  For example, if the threshold is three unique IPs, any domains with less than three unique IP addresses may be filtered out (at stop 285).”; “[122]… More generally, the classification engine may detect domain shadowing (including domain shadowing with multiple IP resolutions), domains compromised by domain shadowing, large abused hosting providers, malicious hosters within larger hosting providers, and malicious offshore and diversified IP spaces (such as hosters registered in one country, hosting domains with ASN's in other parts of the world, which are likely to be malicious).”; “[63]… However, if an IP address range is large, further analysis, such as fingerprinting-based analysis, may be used before blocking a large IP address range.  In some embodiments, an IP address range may be determined to be large if it is over a predetermined threshold (and small when under the predetermined threshold).”; “[0085] Now referring back to step 220, if the IP address range determined at step 218 is not smaller than the predetermined threshold, the process proceeds at step 252 as shown in FIG. 6B.”; also see [112];  [59, 89, 99]; [76, 77]).
In regards to the following features and the first threshold value and second threshold value, Examiner notes the following from Applicant Spec.  Examiner notes that based on Applicant Spec the first and threshold value can be related to a variety of metrics.  The first threshold value can be related to number of locations or IP addresses associated with a domain [64] or it could be related to visitation metrics or referral links [12].  Also, the second threshold can be related to number of ISP [73] or visitations metrics or referral links [12].  Hence, the first or second threshold can be related to a variety of metrics.
And, Mahjoub discloses multiple flags ([37] and “any number of flags”) for marking potentially malicious sites.  And, Mahjoub discloses a variety of metrics for marking potentially malicious sites (“[106]… the classification engine uses a set of features unique to each domain (number of unique IPs, unique resolvers, rcode distribution, query volume, query counts, etc.) to predict if the given domain may be potentially malicious.”).  Hence, Mahjoub discloses using a variety of metrics and thresholds similar to Applicant’s Spec to mark sites as potentially malicious.
Mahjoub further discloses determining, from among the plurality of network domains, a low reputation network domain subset, each network domain of the low reputation network domain subset being associated with a number of network locations that exceeds a first threshold value (Examiner notes that Applicant Spec at [64] discloses that the first threshold for determining low rep domains can be related to ISP or IP addresses, and, Mahjoub discloses low reputation domains are determined and using ISP or IP addresses: Fig. 6a, 6b, note “TH” or threshold at step 220; see Fig. 7b and Threshold; see “[106]… In these embodiments, the classification engine uses a set of features unique to each domain (number of unique IPs, unique resolvers, rcode distribution, query volume, query counts, etc.) to predict if the given domain may be potentially malicious.”; and Mahjoub discloses determining network locations associated with the domain:  “[0113] In the particular embodiment depicted in FIG. 7B, initially, the client IP addresses queried in the spike are compared to a threshold at step 284.  For example, if the threshold is three unique IPs, any domains with less than three unique IP addresses may be filtered out (at stop 285).”  Hence, in this example at [113], domains with 3 or more IP addresses can be in the subset of domains that are possibly malicious; “[122]… More generally, the classification engine may detect domain shadowing (including domain shadowing with multiple IP resolutions), domains compromised by domain shadowing, large abused hosting providers, malicious hosters within larger hosting providers, and malicious offshore and diversified IP spaces (such as hosters registered in one country, hosting domains with ASN's in other parts of the world, which are likely to be malicious).”; “[63]… However, if an IP address range is large, further analysis, such as fingerprinting-based analysis, may be used before blocking a large IP address range.  In some embodiments, an IP address range may be determined to be large if it is over a predetermined threshold (and small when under the predetermined threshold).”; “[0085] Now referring back to step 220, if the IP address range determined at step 218 is not smaller than the predetermined threshold, the process proceeds at step 252 as shown in FIG. 6B.”; also see [112];  [59, 89, 99]; [76, 77]).  Hence, with the preceding, Mahjoub determines the network domains or subset that are possibly malicious since they are each associated with a large or above threshold number of network locations.
Mahjoub does not explicitly disclose the first threshold value based upon historical data indicating a number of network locations associated with low reputation network domains.  However, Mahjoub discloses the preceding above with picking thresholds related to ISP or IP addersses for identifying low rep network domains.  And, Mahjoub further discloses picking threshold values ([113]) and using historical data to inform decisions ([117, 112] and Claim 6 and history).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Mahjoub’s historical data to Mahjoub’s picking a threshold value.  One would have been motivated to do this in order to better have guidelines for picking a threshold value.
In regards to the following features, Examiner notes Applicant Spec at  Fig. 3 and [63-73].  Examiner notes that the preceding features find low rep domains.  However, the subsequent features take those low rep domains subset determined preceding and form a further subset and then use a different metric that indicates high rep domains.  So, Examiner interprets this as a confirmation feature.  That is, the first threshold indicates possible low rep domains and the 2nd threshold looks at those same domains and confirms whether any high rep domains may actually be in that subset.   Mahjoub further discloses determining, for each network location associated with a network domain of the low reputation network domain subset, a number of network domains of a predefined high reputation network domain set that are associated with each network location (the domains have already been classified as malicious or not: Figs. 2, 7a; then at [83] and Fig. 6a at item 234 where the IP address is compared to a list of already classified/predefined set of domains; and the “determining, based on the network traffic data, one or more network locations” step above shows the network location and network domain association; also note [34, 78] with block list and note [57] with suspicious domains but then saying those domains are ok because they are from a large scale provider or on a whitelist/high rep list: “[57]… Alternatively, any hostnames and SLDs that do not have matching ASNs may be passed to a filter at 148 to selectively block SLDs having mismatched ASNs using additional criteria. The filter may remove any domains from a known legitimate space such as that of a large scale provider. The filter may also remove any domains that are whitelisted or that have whitelisted IP addresses. The filtering is optional. The system may block or otherwise blacklist any SLDs that are not filtered and for which the ASNs do not match.”).  Here, Mahjoub takes the subset preceding that has a high threshold number of network locations so is possible malicious and compares that to a predefined set of whitelisted or blacklisted domains.  Also, Mahjoub takes the domains classified as possible malicious and next performs a further analysis or confirming.
Mahjoub further discloses determining, from among the network locations associated with the low reputation network domain subset, a subset of network locations, each network location of the subset of network locations being associated with the number of network domains of the predefined high reputation network domain set (the domains have already been classified as malicious or not: Figs. 2, 7a; then at [83] and Fig. 6a at item 234 where the IP address is compared to a list of already classified/predefined set of domains; and the “determining, based on the network traffic data, one or more network locations” step above shows the network location and network domain association; also note [34, 78] with block list and note [57] with suspicious domains but then saying those domains are ok because they are from a large scale provider or on a whitelist/high rep list, [57]) that exceeds a second threshold value (here at [117] a predetermined or threshold number of non-consecutive hours is used as a second threshold for confirming that site is indeed benign or malicious.  Note that the classification can occur priuor and then a confirmation based on the 2nd threshold/predetermined number of non-zero hours) the second threshold value based upon historical data (“[117]… However, in other instances, historical classification may be performed prior to Q-type classification and the Q-type classification may confirm a classification of maliciousness based on historical data”). 
Mahjoub does not explicitly the second threshold value based upon historical data indicating a number of network domains associated with high reputation network domains.  Examiner notes number of network domains with high rep network domains at [13, 29, 66] in Applicant Spec.  These are the only places that number of network domains with high rep network domains.  Based on Applicant Spec at [66], Examiner interprets that this means that a second threshold for high rep domains is based on “[66]… The historical data may indicate the numbers of high reputation network domains in previous predefined sets of high reputation network domains. The determinations that the network domains of the predefined set of network domains are high reputation domains may be based on at least one of a number of unique visitors to an associated webpage, an average daily time spend by visitors to the associated webpage, an average number of daily pageviews in the associated webpage, and the number of other webpages that link to the associated webpage.”.  So, the high rep domains is interpreted as based on criteria as seen in Applicant Spec at [66].  Also, Mahjoub discloses confirming second level domains as whitelisted or high rep [83] and also classifying domains at [21] and preclassifying domains with flags [37] or preclassified legit/whitelisted/high rep domains [57, 104, 114, 117].  So, Mahjoub discloses classifying a predefined set as high rep.  So, more specifically, Mahjoub does not disclose a high rep criteria of pageview related data as seen in Applicant Spec at [66].    Mahjoub discloses classifying based on criteria like recursive level/traffic flow related to that domain [49].  This recursive level in Mahjoub reads on pageviews or traffic flow in Applicant Spec at [66].  Mahjoub also discloses criteria for classifying like traffic [21, 105].  Mahjoub also discloses classifying domains based on unique IPs and query volume, query counts, etc. [106].  Mahjoub also discloses based on DNS queries/hor or day/date at Fig., 9b.  which reads on pageviews at Applicant’s [66].  Also, Mahjoub also discloses that it is this particular metric related to query count that can be used to confirm whether a domain is malicious: “[0110] If at step 280, a domain is classified or identified as potentially malicious; the domains may be added to one or more block lists for example and used to route network traffic accordingly. In one embodiment, the outputs of the CDD subsystem and the SD subsystem are combined to detect and confirm domains that are malicious… then the SD subsystem may identify the domain because of a traffic spike behavior.”  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Mahjoub’s criteria related to query counts and pageviews for classifying to Mahjoub’s criteria for predefined high rep/benign/whitelisted domains.  One would have been motivated to do this in order to better determine high rep domains. 
Mahjoub further discloses generating a report indicating the subset of network locations ([83] and Fig. 6a; see reports at Figs. 9c-9e).
Claim 2, 16, 20.    Mahjoub further discloses the method of claim 1, wherein the report further indicates, for each network location of the subset of network locations, the network domains that are associated with each network location (see Fig. 7a, 7b and classify and Fig. 6b and “generate domain classification for IP address” and Fig. 8 and “generate DNS response…with domain name information” and [112, 113] and classify domains or IP addresses and scores; see reports at Figs. 9c-9e).
Claim 3, 17, 21.    Mahjoub further discloses the method of claim 2, wherein the subset of network locations and the network domains associated with the subset of network locations are associated with a suspected fraudulent ad placement (note malicious at Figs. 9c-9e; also see Fig. 7a, 7b and classify and Fig. 6b and “generate domain classification for IP address” and Fig. 8 and “generate DNS response…with domain name information” and [112, 113] and classify domains or IP addresses and scores; see reports at Figs. 9c-9e).
Claim 5.    Mahjoub further discloses the method of claim 1, further comprising determining one or more characteristics associated with each network transaction of the plurality of network transactions (note malicious at Figs. 9c-9e; also see Fig. 7a, 7b and classify and Fig. 6b and “generate domain classification for IP address” and Fig. 8 and “generate DNS response…with domain name information” and [112, 113] and classify domains or IP addresses and scores; see reports at Figs. 9c-9e).
Claim 6.    Mahjoub further discloses the method of claim 5, wherein the one or more characteristics associated with the network transaction comprises at least one of: a transaction identifier, a URL pattern, a date and time of the network transaction, a client device process that originated the network transaction, a characteristic of a client device associated with the network transaction, a characteristic of a web browser, data associated with an ad placement, data regarding a browser extension, demographic information, a top level browser page, HTTP header field data, cookie data, invalid traffic data, URL pattern data, or network domains that were visited before the network transaction (see patterns and timestamps at [24, 88, 92, 103]).
Claim 8.    Mahjoub further discloses the method of claim 5, wherein the one or more characteristics associated with the network transaction are based on data associated with a publisher of content comprising the ad placement (note Applicant Spec at [69] and census data, “[69]… Publisher census data also includes HTTP header information, such as timestamp, URL, referrer, and cookie information.” See Mahjoub and patterns and timestamps at [23, 24, 59, 88, 103]).
Claim 9.    Mahjoub further discloses the method of claim 5, further comprising: determining a fraudulent ad placement based on the one or more characteristics, wherein the fraudulent ad placement occurs in association with a network transaction not indicated in the network traffic data ([57, 89] and known rogue or blacklisted).
Claim 10.    Mahjoub further discloses the method of claim 9, wherein determining the fraudulent ad placement comprises determining one or more common characteristic between the one or more characteristics associated with the fraudulent ad placement and the one or more characteristics associated with the network transaction (see rejection of independent claims and the common characteristic of greater than a threshold of associated ISP or IPs).
Claim 11.    Mahjoub further discloses the method of claim 1, wherein a network location comprises at least one of an IP address or one or more IP addresses associated with an Internet Service Provider (ISP) (see citations in independent claim which refer to IP or ISP).
Claim 12.    Mahjoub further discloses the method of claim 1, wherein an indication of a network domain as high reputation or low reputation is based on at least one of: a number of unique visitors to an associated webpage, an average daily time spend by visitors to the associated webpage, an average number of daily pageviews in the associated webpage, or a number of other webpages that link to the associated webpage (“[105… Put generally, the time series filtering performed at 278 may review a spike in view of historical traffic for a particular domain.  In some embodiments, the time series filtering is performed subsequent to or as part of the classification stage, such that the historical traffic for a particular domain can be considered as a feature or factor during classification, instead of used as a filter prior to classification.”; also see query counts and historical domain traffic at [108]; also see claim 6).
Claim 24.    Mahjoub further discloses the method of claim 1, wherein the ad placement is on a webpage ([104, 113] where the spam or ad is on a webpage).
Claim 25.    Mahjoub further discloses the method of claim 1, wherein generating the report indicating the subset of network locations comprises generating the report indicating network traffic data associated with the subset of network locations (see report with traffic at Figs. 9a-9e, and this report applies to all network locations so applies to any subsets of network locations).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mahjoub (20170041332) in further view of Scherman (20180124073).
Claim 23.    Mahjoub further discloses the method of claim 1, wherein the network traffic data is received from a panel of client computers (“[21]… traffic between one or more clients and one or more Domain Name System (DNS) resolvers”).  Mahjoub does not explicitly disclose  which serve as a representative sample of an online community.  However, see Applicant Spec at [25].  Note that the online community are just online/Internet users and also note the use of extrapolation.  And, Scherman discloses detecting malicious network use and using samples and client devices and extrapolation to use a sample to represent a larger group [25].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Scherman’s samples and extrapolation related to client devices and malicious network use to Mahjoub’s identifying good and malicious network use.  One would have been motivated to do this in order to better identify/classify network use.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mahjoub at [82, 83] [88] [92, 34, 45, 47, 49, 57, 59, 50, 42] is also relevant; 
Antonakakis ‘549 [24, 21] and [32] and [33-36] and Antonakakis ‘381 [24, 17, 46] are very relevant for identifying fraudulent domains because they have a large number of IPs or ISPs; Shull [28], Yen det38, Slater [110], Oliver det27 are relevant.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688     
6/1/2022